Citation Nr: 1100958	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-25 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vestibular toxicity with peripheral vestibular loss due to 
medical treatment received at the Department of Veterans Affairs 
Medical Center (VAMC) in Iowa City, Iowa from September 2003 to 
January 2004.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant is a veteran who served on active duty from 
February 1973 to March 1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 
The Veteran had a formal hearing before the RO in October 2008 
and the transcript is of record.

The RO received additional VA outpatient treatment records 
through January 2010 before the file was sent to the Board.  A 
supplemental statement of the case (SSOC) was not issued, but 
this is not necessary since the evidence submitted did not 
contain any additional evidence relevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran currently is diagnosed with vestibular toxicity, 
which has been medically attributed to gentamicin antibiotic 
treatment given by the VA from December 15, 2003 to January 9, 
2004.  

2.  The medical evidence indicates the Veteran's vestibular 
toxicity is a reasonably foreseeable risk and side effect of 
gentamicin and the Veteran gave informed consent of such a side 
effect. 

3.  There is no medical evidence indicating that the VA medical 
staff deviated from the proper standard of care in administering 
or regulating gentamicin.  



CONCLUSION OF LAW

The criteria for disability compensation under 38 U.S.C.A. § 1151 
for vestibular toxicity and peripheral vestibular loss claimed to 
have resulted from a Department of Veterans Affairs Medical 
Center (VAMC) administration of gentamicin received from December 
15, 2003 to January 9, 2004 have not been met. 38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in May 2007.  That letter advised the Veteran of the 
information necessary to substantiate his claim, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  Since the Board has concluded that 
the preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot, and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The claimant 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The RO provided the Veteran appropriate VA examinations in 2007.  
These examinations are adequate because they are based on a 
thorough examination, a description of the Veteran's pertinent 
medical history, a complete review of the claims folder and 
appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-
25 (2007) (holding an examination is considered adequate when it 
is based on consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one).  Further examination or 
opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the Veteran's current 
disability may be associated with VA treatment.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  Therefore, the Board may proceed to consider the 
merits of the claim. 

Service Connection Under § 1151

The Veteran claims he is completely and permanently disabled and 
unable to walk due to VA antibiotic intravenous treatment that 
was performed from December 15, 2003 to January 9, 2004 at a VA 
facility.

Under 38 U.S.C.A. § 1151, entitlement to disability benefits are 
warranted where there is evidence of an additional disability 
proximately caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA or 
by an event not reasonably foreseeable.  Id. 

Effective September 2, 2004, the regulations pertaining to claims 
for compensation pursuant to 38 U.S.C.A. § 1151 filed on or after 
October 1, 1997, were amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 
2004) [adding 38 C.F.R. § 3.361].  Those regulations largely 
implemented the provisions of 38 U.S.C.A. § 1151.

38 C.F.R. § 3.361 substantively changed the standard in which § 
1151 claims are adjudicated.  For example, to establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
medical care, it must be shown that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care or medical or 
surgical treatment without the Veteran's informed consent.  See 
38 C.F.R. § 3.361(d).  

In contrast, the prior version, 38 C.F.R. § 3.358, merely 
indicates carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part must be 
shown.  Id.  The prior version did not itemize ways of 
establishing a showing of carelessness. 

In short, for claims filed prior to October 1, 1997, 38 C.F.R. § 
3.358 applies.  Claims filed on or after October 1, 1997, 
however, must be adjudicated under the new provisions of 38 
C.F.R. § 3.361.  In this case, the Veteran's claim was clearly 
filed after October 1, 1997, specifically in April 2007 and, 
therefore, 38 C.F.R. § 3.361 applies.  

The Veteran alleges he developed vestibular toxicity with 
peripheral vestibular loss due to VA negligence in treatment from 
December 2003 to January 2004.

Specifically, the Veteran indicates he sought treatment on or 
around September 2003 at a VAMC for severe back and abdominal 
pain.  The Veteran claims it took the VA doctors months to 
discover he had a staph infection and osteomyelitis before 
treating the problem.  On December 15, 2003, the Veteran was 
started on an antibiotic treatment course, to include gentamicin, 
administered through a PICC line.  By January 9, 2004, the VA 
neurosurgeon ordered that the gentamicin be discontinued.  
Thereafter, it was discovered the Veteran incurred irreversible 
toxicity damage.  The Veteran claims his medications were not 
well monitored, that his condition should have been realized 
earlier and he was overall given negligent care at the VA 
resulting in his permanent disability.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Where 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the claimant will be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107(b). 

The medical evidence confirms the Veteran's reported history of 
seeking treatment for back and abdominal pain in September 2003.  
After various tests, it was discovered the Veteran had a staph 
infection at the T6/T7 level of his spine.  The VA neurosurgeon 
at that time (in November 2003) decided surgery would not be the 
best course of action, but rather to treat the infection through 
a course of antibiotics.  

On December 15, 2003, the Veteran was informed of and consented 
to a list of various antibiotics that would be administered 
through a PICC line.  These antibiotics included vancomycin, 
gentamicin, zosyn, saline, heparin, and epipen.  Specifically, 
gentamicin listed multiple warnings, to include side effects such 
as kidney problems, nerve damage or permanent hearing loss, 
even at usual doses.

During the course of antibiotics, the Veteran complained of pain 
and dizziness, which he was told was normal.  There are many 
notations within the VA outpatient treatment records during this 
time frame in which the Veteran's levels, to include gentamicin 
levels, were tested and monitored.

On January 8, 2004, the VA neurosurgeon was informed by the 
Veteran's pharmacist that the Veteran "persistently elevated 
vancomycin" and "gentamicin also noted to be 
supratherapeutic."  Thereafter, on January 9, 2004, the VA 
neurosurgeon issued an order to stop both vancomycin and 
gentamicin until follow up was completed.

Thereafter, the Veteran was found to have vestibular toxicity 
with irreversible damage leaving him unable to walk without 
assistive devices.  

The Veteran sought the opinion of a private infectious disease 
specialist, Dr. Veach, who in a November 2007 statement opined, 
"[the Veteran] suffered vestibular ototoxicity from a prolonged 
treatment course of antibiotics, which included gentamicin....  He 
developed severe vestibular toxicity, most likely due to 
gentamicin, rendering him unable to walk without a walker."  Dr. 
Veach estimated the antibiotic treatment course spanned 
approximately six weeks, although she conceded an exact time 
frame could not be ascertained with the information provided to 
her.  Dr. Veach, however, did not specifically opine as to 
whether the VA was negligent, careless, or otherwise failed to 
exercise a reasonable degree of care.  

Dr. Veach also opined in an October 2008 statement that 
ototoxicity is a known complication associated with gentamicin 
occurring in two to three percent of patients with a higher rate 
the longer the course of therapy. 

The Veteran also submitted statements from his private physician 
Dr. Hart merely indicating the Veteran's current diagnosis and 
degree of impairment.  

The Veteran was afforded VA ear disease and neurological 
examinations in December 2007.  The examiner thoroughly reviewed 
and outlined the Veteran's medical history as described above.  
Overall, the examiner agreed with Dr. Veach's conclusion that the 
Veteran's vestibular toxicity is likely due to gentamicin.  The 
examiner, however, found no evidence of fault, carelessness, 
negligence, lack of proper skills, error in judgment or similar 
instance on the part of the VA.  

The medical evidence consistently indicates the Veteran does have 
an additional disability, namely vestibular toxicity, as a result 
of VA medical treatment, namely administration of gentamicin.

Compensation shall be awarded for qualifying additional 
disability in the same manner as if the additional disability 
were service connected. Such is considered a qualifying 
additional disability under the law if it is not the result of 
the Veteran's own willful misconduct and the disability was 
caused by VA hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the additional disability 
was: 1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or 2) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.

The first pertinent inquiry then is whether the Veteran's 
vestibular toxicity was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the VA in furnishing gentamicin.  The Board concludes 
it was not.

As indicated above, the December 2007 VA examiner after 
thoroughly reviewing the record agreed with Dr. Veach's 
conclusion that the Veteran's vestibular toxicity was likely 
incurred as a result of gentamicin, but found no fault, 
carelessness, negligence, lack of proper skills, error in 
judgment or similar instance on the part of the VA in 
administering the medications.  The Board finds this opinion 
persuasive because it is based on a complete review of the 
medical evidence and the Veteran's reported history and 
statements.  

Also significant, no medical professional has ever indicated that 
the VA acted in any way careless, negligent, with lack of proper 
skill, error in judgment or some similar instance of fault in 
furnishing gentamicin.  

While the Veteran's private physicians have opined as to the 
Veteran's current disability and the likely link to gentamicin, 
neither Dr. Veach nor Dr. Hart have opined that the VA was 
negligently responsible for the Veteran's incurrence of 
vestibular toxicity.  Indeed, Dr. Veach indicated in a 2008 
statement that vestibular toxicity is a known potential risk for 
patients receiving gentamicin.

The Veteran claims the VA did not monitor his medications 
properly and ignored his complaints.  He further claims they were 
slow to diagnose his back pain as an infection.  

While the Board is sympathetic of the Veteran's current 
disability, the VA outpatient treatment records simply do not 
support a finding of any sort of negligence, carelessness, or 
error in judgment on the part of the VA.  

Rather, when the Veteran first reported pain in September 2003, 
he was afforded numerous diagnostic tests and various pain 
medications until a biopsy ultimately revealed a staph infection.  
His antibiotic treatment, which spanned from December 15, 2003 to 
January 9, 2004, was carefully monitored, evidenced by treatment 
records noting checking and monitoring of gentamicin levels.  
Upon hearing from the VA pharmacist on January 8, 2004 that the 
Veteran had persistently elevated medication levels, the 
neurosurgeon immediately ordered that his medications be stopped 
until follow-up could be made.  There simply is no showing that 
the VA failed to monitor the Veteran's medication levels during 
his course of antibiotic treatment.

Also, Dr. Veach in a November 2007 statement indicates that 
gentamicin was administered for a period of six weeks, which she 
describes as "prolonged treatment."  To the extent this 
reference to "prolonged treatment" in anyway implies 
negligence, carelessness or error in judgment, the Board finds 
the statement unpersuasive.  VA outpatient treatment records 
confirm the Veteran was given gentamicin from December 15, 2003 
to January 9, 2004, a period of 25 days, which is much shorter 
than Dr. Veach's assumption of a six-week course (or a period of 
42 days).  A medical opinion based on an incorrect factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).

Overall, no medical professional has ever opined directly that 
the Veteran's vestibular toxicity is a result of negligence, 
carelessness, error in judgment, or any other similar instance of 
fault by the VAMC and the Board finds the most persuasive medical 
evidence consistently shows the VAMC did in fact provide a 
reasonable standard of care to the Veteran.

The second pertinent inquiry, then, is whether the Veteran's 
incurrence of vestibular toxicity was a reasonably foreseeable 
risk.  The Board concludes it was.

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen. The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of §17.32 of this chapter.  38 C.F.R. § 
3.361(d)(2).  Under 38 C.F.R. § 17.32(c), informed consent 
includes, inter alia, an explanation of "reasonably foreseeable 
associated risks, complications or side effects."

As indicated above, the Veteran was informed of the known risks 
and side effects of all his medications, to include gentamicin, 
on December 15, 2003, prior to the administration of the 
antibiotics.  Accordingly, the Veteran gave his informed consent 
as to the risks of taking gentamicin.  See 38 C.F.R. § 
3.361(d)(2).

The risks indicated on the form included, among other things, 
nerve damage even at usual doses.  Dr. Veach, the Veteran's 
private physician, also indicated in a 2008 statement that 
vestibular toxicity is a known risk occurring in two to three 
percent of patients.  The Veteran further submitted internet 
research detailing that nerve damage is a known, foreseeable risk 
of using gentamicin. 

In short, the medical evidence indicates that while rare, 
vestibular toxicity is a known foreseeable risk of gentamicin and 
the Veteran was informed of this risk prior to consenting to the 
usage of the antibiotic on December 15, 2003.

The Board is sympathetic to the Veteran's frustration with his VA 
treatment and his development of vestibular toxicity, a 
relatively rare complication of gentamicin.    The Board finds, 
however, that the preponderance of the probative evidence of 
record simply does not support that the Veteran incurred this 
disability as a result of VA fault or due to an unforeseeable 
risk.  Indeed, the Veteran gave his informed consent to the use 
of gentamicin with knowledge of the known side effects even with 
usual dosage and medical monitoring.  The medical evidence 
overwhelmingly shows the Veteran's antibiotics were monitored by 
the VAMC and upon discovering any possibility of deviation by the 
Veteran with respect to dosage, gentamicin was stopped.   While 
it is not disputed that the Veteran's development of vestibular 
toxicity is due to gentamicin, no medical professional has ever 
opined that his incurrence of this disorder is due to the 
carelessness, negligence, error of judgment, lack of proper 
skills, or any other incident of fault by the VA.  Indeed, there 
is medical opinion to the contrary.

It is also undisputed by the medical evidence that the Veteran's 
incurrence of vestibular toxicity was a known, foreseeable risk 
in which the Veteran gave his informed consent prior to 
administration on December 15, 2003.

As such, the criteria for service connection under 38 U.S.C.A. § 
1151 have not been met.

The Board acknowledges that the Veteran himself believes the VAMC 
was negligent in its providing of medical care, to include 
properly monitoring his medications and promptly diagnosing his 
staph infection.  As a layperson, the Veteran does not have the 
requisite competence to give a medical opinion on the diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical diagnosis or 
etiology cannot constitute evidence upon which to grant the 
claim.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Rather, the medical evidence shows the Veteran was given many 
diagnostic tests in 2003 until the staph infection was discovered 
and his condition was treated with antibiotics known to kill 
various bacterial infections.  The medical evidence further shows 
his medications were monitored by the VAMC.  No medical 
professional has opined that the VAMC acted or failed to act 
outside the reasonable standard of care.  

Accordingly, as the preponderance of the evidence is against the 
claim for service connection benefits pursuant to 38 U.S.C.A. § 
1151, the benefit-of-the-doubt rule is does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vestibular toxicity with peripheral vestibular loss due to 
medical treatment received at the Department of Veterans Affairs 
Medical Center (VAMC) in Iowa City, Iowa from September 2003 to 
January 2004 is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


